IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEFFREY LAGASSE, §
§ No. 93, 2015
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
V. § for New Castle County
§
STATE OF DELAWARE, § Cr. ID No. 1304007233
§
Plaintiff Below, §
Appellee. §

Submitted: March 17, 2015
Decided: March 19 , 2015

O R D E R
This 19lh day of March 2015, it appears to the Court that the Senior Court
Clerk issued a notice on February 27, 2015 directing the appellant to show cause
why this appeal should not be dismissed as untimely ﬁled: The appellant has not
responded to the notice to show cause within the required ten-day period.
Dismissal of the appeal is deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

 

' The appellant ﬁled his notice of appeal on February 27, 2015 from his sentencing in the
Superior Court on December 17, 2014 on a violation of probation. Under Supreme Court Rule
6(a)(ii), an appeal from a violation of probation must be ﬁled within thirty days of sentencing.